Title: To Thomas Jefferson from the Board of Trade, [18 February 1780]
From: Board of Trade
To: Jefferson, Thomas



[18 February 1780]

The Act of Assembly establishing this Board directs, that it shall be subject to the advice and controul of the Executive, in every instance; and shall be held when and where the Governor, with advice of Council shall appoint: Now, tho’ we clearly see the propriety of the Board’s being fixed under the immediate inspection of the Executive, and it is what the Commissioners wish for, We are, nevertheless, apprehensive it will be impracticable to remove it to Richmond so soon as the Executive are under the necessity of going there, for the following reasons.
It appears to us that it will be to very little purpose to remove the Board unless the several Appendant officers, as the Agent, Commissary of Stores &c. and their Assistants could also accompany it, for these being the persons to whom the execution of the most important business of the Trade is necessarily committed, it is essentially requisite that the Commissioners should be present to superintend them; and tho’ perhaps we may be able, at very great expence and uncertainty, to procure accommodations at Richmond during the Session of Assembly there is good reason to believe it will be impracticable to accommodate all the necessary officers, and absolutely impossible to procure the proper Houses for the reception and securing the Public Stores; and without these, most of the Officers in the trading department would be useless. It appears to us also at this time of pressing call for supplies for the state, that our present situation will afford us much better opportunities of  making advantageous purchases of such cargoes as may arrive; if at Richmond our distance from the Sea Ports will be so great as still to add much to the advantages which the Speculators and Monopolizers have over us. If to these considerations we may presume to add, that should it be found expedient or necessary at the next Session of Assembly, either to abolish the Board, or return it to Williamsburg until a more favourable time for removal shall offer, the expence to the State, to say nothing of our own, which an immediate removal would unnecessarily incur, must be enormous. The only inconvenience we can at present foresee in the boards being seperated for a short time from the Executive is our not being able to procure their immediate approbation of any purchase we may think it prudent to make; but the opportunities of making considerable purchases seldom occur, and when they do we have generally for [four] or five Days given us to determine, which will afford us time sufficient for procuring it from Richmond. This matter appearing to us of very great consequence we think it our duty to submit our sentiments respecting it to His Excellency in Council not doubting such advice and direction therein as maybe most for the Interest of the State.
